The opinion of the court w>as delivered by
Wedell, J.:
Appellee requests clarification of opinion in this case, reported in 143 Kan. 624, 56 P. 2d 464, relative to the former award for permanent alimony. We see no occasion for clarification of the opinion. The permanent award was for the sum of $2,400. Since no decree for divorce had been rendered by the trial court, we directed that court to render such decree, and in pursuance of the decree, also directed the trial court to render a new judgment for alimony in accordance with the terms and provisions of the former award. The former award was for the sum of $2,400 and not for $2,400 less temporary payments pending appeal. The new judgment for permanent alimony must, therefore, clearly be as formerly directed, namely, for the sum of $2,400.